Citation Nr: 0841990	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-15 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left inguinal hernia. 


REPRESENTATION

Appellant represented by:	Benjamin, D. Hooten, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in June 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
North Little Rock, Arkansas, which, inter alia, determined 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for a left 
inguinal hernia.  

In a March 2007 decision, the Board disposed of multiple 
other issues on appeal and reopened a previously denied claim 
for service connection for a left inguinal hernia and 
remanded it for further development.  Other issues also 
remanded, entitlement to service connection for a 
gastrointestinal condition and for a skin condition claimed 
as tinea versicolor, were granted by the RO in an October 
2007 rating decision and are no longer in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
issue of entitlement to service connection for a left 
inguinal hernia is returned to the Board for further 
consideration.


FINDING OF FACT

There is no competent medical evidence that the veteran has a 
left inguinal hernia that is related to service.


CONCLUSION OF LAW

A left inguinal hernia was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the veteran's claim on appeal was 
received in June 2002.  The veteran was initially notified of 
the VA's duty to assist for service connection in a September 
2002 letter, which addressed the left hernia claim in terms 
of a new and material claim, but also provided the criteria 
needed to establish service-connection.  
Thereafter the RO adjudicated it in a February 2003 rating, 
with notice sent the same month.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims and of his and VA's respective duties.  The RO sent 
additional duty to notify letters addressing this issue on 
appeal in June 2004 and February 2005.  The duty to assist 
letters, specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examination of June 2007 which 
included examination of the veteran where deemed necessary by 
the examiner and review of the claims file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was advised of this in a March 2007 letter.  

II.  Service Connection-Factual Background and Analysis for 
All Issues 

Service treatment records include a March 1965 enlistment 
examination's report of medical history which gave a history 
in pertinent part of a "rupture" in November 1964 treated 
with medication.  In July 1968 he was admitted for complaints 
of right lower quadrant pain (abdominal) while lifting heavy 
weights.  Pain was first noted in the right testicle, 
followed immediately by right abdominal pain.  Pain subsided 
with bedrest.  A hernia could not be identified by physical 
examination; he had a history of left hernia three years ago.  
The provisional diagnosis was inguinal hernia, bilateral.  
Also in July 1968 he had a history above, no hernia was 
palpable, testes were within normal limits, mild tenderness, 
right lower rectum.  The impression was muscle strain, rectus 
hematoma secondary to heavy lifting.  There was no evidence 
of pathology present in the inguinal rings.  In August 1968 
he was treated for gastroenteritis with complaints that 
included gastrointestinal symptoms and a non specific 
periumbilical pain.  The March 1969 separation examination 
revealed that the abdomen and viscera was positive for 
atrophic left testicle, otherwise no significant findings 
regarding the inguinal area were reported.  

The report of a May 1969 VA examination revealed complaints 
of trouble with his right leg and his stomach bothered him.  
Examination of the lymphatic system revealed a few small non 
tender nodes, both inguinal regions.  His abdomen was flat, 
he had no masses, tenderness or rigidity.  His genitourinary 
system was normal.  He was diagnosed in pertinent part with 
left inguinal hernia, incomplete.  

A June 1969 VA treatment record which addressed 
gastrointestinal (GI) complaints diagnosed as 
psychophysiologic GI reaction revealed no abdominal 
tenderness or masses on examination.  

VA treatment records from 1969 to January 1973 address 
various gastrointestinal complaints and findings, with no 
pertinent findings regarding the claimed left inguinal 
hernia.

Workers compensation records from the Postal Service reveal 
that in September 1979 the veteran complained of pain in the 
abdomen after lifting a mail pouch with resulting right lower 
quadrant pain.  The examination did not reveal a bulge.  He 
was advised to undergo X-rays.  An October 1979 record 
revealed complaints of pain over the pubic areas.  In 
December 1979 he had pain in the right testicle, no bulge of 
inguinal region.  Additional records reflect that he 
underwent an operative repair of the right inguinal hernia 
done in October 1980.  

In April 1985 the veteran was being evaluated by his doctor 
for symptoms of abdominal and flank pain and history of 
remote hematuria.  No specific findings regarding the 
presence of a hernia were reported.

An August 1986 letter from a private doctor reveals he first 
saw the veteran in September 1980 for left groin pain and 
subsequently repaired a right inguinal hernia.  He had a 
rather prolonged post operative course with discomfort in the 
groin and right testicle.  He next saw the veteran in January 
1982 who suffered a strain secondary to lifting and catching 
the mail and slipping on some ice, he injured his right 
groin.  The examination failed to show any recurrence and it 
was felt to be musculoskeletal strain.  He then saw the 
veteran in January 1986 and had swelling and tenderness in 
the right groin and right testicle, with no frank bulge or 
hernia noted.  In April 1986 he again had complaints of right 
groin pain precipitated by lifting.  Again no evidence of 
hernia on examination was noted.  He also had some rectal 
pain and thrombosed hemorrhoids were found.  On examination 
in August 1986 the veteran was noted to have no recurrent 
hernia.  He did have a long history of problems with his 
groin and rectal area.  

Medical evidence from the mid 1990's to 2003 primarily 
addressed multiple gastrointestinal complaints with various 
GI diagnoses, but with no findings pertinent to the claimed 
left inguinal hernia prior to May 2003.  In a May 2003 letter 
from H. B. Betton, M.D., he indicated that the veteran had 
been a patient since 1985.  Since then this doctor has 
treated him for right sided groin pain and occasional left 
sided groin pain.  Review of his service treatment records 
revealed that on induction in service he was normal with no 
complaints of groin pain on physical examination.  Further 
review of the same records revealed that the veteran saw the 
shipboard doctor on several occasions for groin pain.  To a 
reasonable degree of medical certainty this doctor could 
state that the veteran's problem seemingly began in the 
military. 

The veteran testified in July 2003 hearing that he did 
excessive heavy lifting in the service and was treated for 
groin pain and was diagnosed with right hernia but also had 
similar pain in the left side in the service and also had 
left testicle soreness in the service.  

A December 2003 VA examination which addressed 
gastrointestinal symptoms also noted a history of his having 
had a right inguinal hernia repaired in 1980 and left 
inguinal repaired this year.  Regarding the right hernia he 
said he still had some pain in the incisional area and tried 
to avoid heavy lifting because it caused pain and that pain 
occasionally radiated into the right testicle.  He only had 
the operation on the right side.  There was no history 
suggestive of the recurrence of the hernia.  

Physical examination revealed the veteran's abdomen to be 
soft and nontender.  There were healed oblique scars in both 
inguinal areas consistent with the surgical hernia repairs.  
There was no evidence of recurrent hernia on either side.  
There was no unusual scar formation and no tenderness was 
noted.  The records review indicated that his first hernia 
surgery was approximately 10 years after he left the service 
and his second one was 30 years after service.  The rest of 
the medical opinion concerned the etiology of his GI 
complaints.  

The report of a June 2007 VA examination included review of 
the claims file.  The veteran's history included complaints 
of pain in the inguinal areas while in the service in the 
late 1960's but with no evidence of a definite inguinal 
hernia was palpated.  He stated that he developed a bulge in 
his right inguinal area in 1980 and had a right inguinal 
herniorrhaphy.  Three or four years ago he developed a bulge 
in the left inguinal area and had a left inguinal 
herniorrhaphy.  He still had some discomfort in that area.  
Physical examination of the inguinal region revealed that he 
had bilateral scars in the inguinal areas from the previous 
left and right hernia surgeries.  The scars were not 
cosmetically significant, nor were they tender, elevated, 
retracted or erythematic.  There was a little discomfort to 
palpation in the inguinal areas bilaterally and he complained 
of soreness in that area.  The rest of the examination 
focused on the abdominal and rectal regions, as well as the 
right inguinal region.  The examiner's opinion was based on 
review of the claims file in detail.  He opined that the 
veteran has discomfort in the left inguinal region (and right 
inguinal region) but there was no evidence of a recurrent 
hernia on examination and no evidence that a hernia 
preexisted service.  It was not definitely diagnosed until 
1980.  He did have symptoms of hernia in service but it was 
never demonstrated and there was no congenital condition that 
was service aggravated.  The examiner did not think this 
condition was congenital in nature or preexisted service.  
There was no evidence that the original hernia existed in 
service.  Although he had symptoms consistent with inguinal 
hernia, these were not demonstrated until 1980.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. 
§ 3.303(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

After a careful review of the veteran's claims file and the 
above medical opinions, the Board concludes that the evidence 
does not support service connection for the left inguinal 
hernia.  In coming to this conclusion, the Board finds the 
June 2007 VA examiner's opinion is of higher probative value 
than the opinions made by the May 2003 letter from Dr Betton.  
The June 2007 examiner's opinion was based on a review of the 
complete claims file, while there is no indication that Dr. 
Betton had such evidence available when he drafted the May 
2003 letter.  The Board considers a physician's opinion to be 
of less weight and credibility when the basis of the opinion 
is shown to be less than complete or contradicted by other 
evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  

The June 2007 examiner's opinion further pointed out that 
while the evidence did include some complaints of pain in the 
inguinal areas in the service in the late 1960's, there was 
no clear evidence of a left hernia on palpation, and no 
evidence of recurrent left hernia on examination.  This 
opinion is supported by the veteran's service treatment 
records, along with post-service records showing no evidence 
of continuity of symptoms on the left in the years after 
service.  The workers compensation records from 1979 and 1980 
are notable for showing hernia complaints in the right 
inguinal region, not the left.

Given the above analysis, the Board finds that there is no 
objective medical evidence linking his claimed left inguinal 
hernia disorder to the symptoms noted in service.  Further, 
the evidence did not support a showing of continuity of 
symptoms after service as required for service connection.  
See 38 C.F.R. § 3.303(b) (2008).  In the absence of competent 
medical evidence linking the veteran's claimed left inguinal 
hernia disorder to service, the veteran's claim must be 
denied.

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorder.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for a left 
inguinal hernia; it follows that, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Service connection for a left inguinal hernia is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


